Citation Nr: 0119889	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  88-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
inguinal hernioplasty, currently assigned a 10 percent 
evaluation.

(The issues of entitlement to service connection for 
residuals of muscle injuries and for a chronic urinary tract 
infection; whether new and material evidence has been 
submitted to reopen claims for service connection for a back 
disability, a testicular disorder, whether new and material 
evidence has been submitted to establish an effective date 
prior to March 10, 1989 for the grant of a 10 percent rating 
for bilateral hernioplasties; and, whether clear and 
unmistakable error had been committed in Board decisions of 
July 14, 1975 and July 17, 1996, will be addressed in 
separate decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and [redacted]


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Cleveland, Ohio regional office 
(RO) rating decision of July 1989, which granted a 10 percent 
rating for right hernioplasty residuals.  In September 1989, 
the veteran submitted a notice of disagreement with that 
issue, as well as other issues involving service connection 
for a back disorder, new and material evidence to reopen a 
claim for service connection for a testicular disorder, an 
increased rating for residuals of a left hernioplasty, and an 
effective date earlier than March 10, 1989, for a 10 percent 
rating for residuals of a right hernioplasty.  However, the 
issue was omitted from subsequent appellate development of 
the other issues, including the Board decision dated in 
October 1991.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims ("Court"), and, in May 1994, 
the Court released a Memorandum Decision, which vacated and 
remanded the issue of an increased rating for left 
hernioplasty residuals, and directed that the VA develop the 
issues of an increased rating for right hernioplasty 
residuals and whether there was clear and unmistakable error 
in the initial decision granting service connection for right 
hernioplasty residuals.  The issues were remanded to the RO 
for additional development in October 1994.

A hearing was held in August 1995 in Cleveland, Ohio, before 
George Senyk, who is a Board Member and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 2000).  In July 1996, the Board 
issued a decision which denied the claims for entitlement to 
a rating in excess of 10 percent for residuals of a right 
inguinal hernioplasty, as well as for a left inguinal 
hernioplasty, to an effective date earlier than March 10, 
1989, for the assignment of a 10 percent rating for right 
inguinal hernioplasty, and whether there was clear and 
unmistakable error in the February 7, 1964, rating decision 
assigning a noncompensable rating for inguinal hernioplasty.

The veteran appealed that decision to the Court, which, in a 
Memorandum decision of September 1997, affirmed the Board 
decision as to all issues except the issue of entitlement to 
a rating in excess of 10 percent for residuals of a right 
inguinal hernioplasty.  That issue was vacated and remanded 
for additional development.  In March 1998, that remaining 
issue was remanded to the RO, for development including an 
examination, as directed in the Court's decision.  

Prior to the completion of the requested development, the 
veteran filed a new claim, which was denied by the RO in 
August 1998.  The veteran appealed, and in his substantive 
appeal concerning the additional issues, received in 
September 1999, he requested a hearing before a Board Member.  
Accordingly, a hearing was held in April 2000 in Cleveland, 
Ohio, before Derek Brown, who is also a Board Member and was 
designated by the chairman to conduct that hearing.  At that 
hearing, the veteran presented testimony concerning all 
outstanding issues, including the issue of an increased 
rating for residuals of a right hernioplasty.  Under such 
circumstances, where testimony was heard by two separate 
Board Members, the appeal as to that issue must be decided by 
a panel of three Board Members, to include the two Members 
who conducted the hearings.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 1991 & Supp. 2000).   

The remaining issues, however, are decided in a separate 
decision.  In this regard, the July 1996 decision, by the 
Board Member who conducted the August 1995 hearing, included 
final decisions on issues which were raised again in the 
veteran's new claim, and are again on appeal.  In order to 
avoid the appearance of unfairness, the later appeals as to 
these issues should not be decided by the same Member who 
previously denied the appeal.  Additionally, the hearing in 
August 1995 included only one issue which remains on appeal 
from that time, which stems from a rating decision dated in 
July 1989.  In view of the statutory mandate that cases be 
done in docket order, it would be unfair to include this sole 
remaining issue with the new issues, which ensue from an 
August 1998 rating action.

Regarding the veteran's letter dated in August 2000, an award 
of compensation for a specific disability consists of three 
separate factors:  (1) a grant of service connection for the 
disability, (2) a rating assigned for the specific 
disability, and (3) an effective date assigned for the 
rating.  Section 1155 of 38 U.S.C.A. grants the authority to 
VA to establish a rating schedule for the evaluation of 
disabilities, based, insofar as possible, on average 
impairment in earning capacity; the rating schedule, 
contained in 38 C.F.R. Part 4, provides for each disability 
to be rated separately.  Each of these factors is addressed 
separately for each disability.  There is no benefit to the 
veteran to have any ratings "set aside" until all issues 
have been adjudicated under 38 U.S.C.A. § 1155, and his 
request is denied. 


FINDINGS OF FACT

1.  Postoperative residuals of a right inguinal hernioplasty 
are manifested by a mild recurrence of the hernia.  

2.  The veteran's right inguinal hernioplasty residuals 
produce additional disability in the form of a tender, 
painful postoperative scar.  



CONCLUSION OF LAW

A 20 percent rating for right inguinal hernioplasty 
residuals, based on a formulation of a 10 percent rating for 
postoperative recurrent hernia and a separate 10 percent 
rating for tender, painful scar, is warranted.   38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2097-98; 38 C.F.R. 
§§ 4.1, 4.2, 4.7 4.10, 4.114, 4.118 Part 4, Codes 7338, 7804 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that in February 1962 the 
veteran underwent a right inguinal hernioplasty.  The hernia 
was noted to have "healed nicely" in August 1962.  In 
November 1962, he was sent for a surgical consultation due to 
a suspected recurrence of the right inguinal hernia; however, 
the surgical consultation the following day found no evidence 
of recurrence.  Likewise, a surgical consultation in December 
1962 found "still" no evidence of recurrence.  The 
veteran's service discharge examination in August 1963 was 
negative as to any findings with respect to hernia recurrence 
or adverse findings with respect to the hernia repairs.
 
The veteran filed his initial claim for service connection 
for hernia repairs in November 1963, indicating recent 
treatment at a private facility.  However, a report of 
treatment from the private facility dated in November 1963, 
showed that the diagnosis had been abdominal pain of unknown 
etiology.  In February 1964, the RO granted service 
connection for bilateral inguinal hernioplasties, and 
assigned a noncompensable rating.
 
In March 1989, the veteran's claim was reopened by evidence 
indicating he had been prescribed a truss for his right 
inguinal hernia residuals.  On VA examination in June 1989 
the veteran gave a history that included a right 
herniorrhaphy performed in 1962 in service.  He complained of 
pain in the scar and groin area.  He reported that he had 
been wearing a truss since 1963 and that he received a truss 
from the VA in 1989.  On examination the right inguinal area 
revealed a 5- to 6-inch oblique scar above the right groin.  
Minimal tenderness was elicited underlying the scar.  There 
was a bulging present on coughing in the medial aspect of the 
groin in the standing position.  The diagnosis was status 
post bilateral inguinal herniorrhaphy in 1962 with recurrence 
of right inguinal hernia.
 
On VA examination in December 1994, a history of the 
veteran's service surgery was again reported.  On 
examination, he complained of stinging pain and bulging in 
the groin.  Reportedly, he had worn a hernia belt since 1989.  
Straining or coughing aggravated the pain and the veteran 
said that his right side bulged.  Examination of the right 
inguinal area revealed a faintly visible 5- to 6-inch oblique 
scar.  The scar was slightly tender on palpation in the 
medial aspect.  There was no underlying tenderness.  In the 
standing position, there was a slight bulge in the medial 
aspect of the right groin.  A coughing pulse was felt through 
the external inguinal ring, and a recurrence of hernia was 
noted.  The pertinent diagnosis was status post right 
inguinal herniorrhaphy with recurrence of hernia.

At a hearing on appeal in February 1995 the veteran indicated 
that he wore a belt and that this supported his right hernia 
bulge. The veteran also described his military service and 
the reasons why he felt that he should be entitled to a 
higher rating.

In numerous items of correspondence, the veteran continued to 
reiterate his belief that he is entitled to a higher rating 
for a right inguinal hernia.  He has pointed to service 
medical records, indicating a recurrence in November 1962.  
In October 1995, he submitted evidence including excerpts 
from an article describing a surgical procedure for inguinal 
hernia repair, and a report of a study on the incidence of 
recurrences of inguinal hernias 10 years after various types 
of surgical repairs performed from 1935 to 1938.  

In March 1998, a VA examination was conducted which noted 
that he veteran reported pain in the areas of his previous 
hernia surgery.  Physical examination, regarding the right 
inguinal herniorrhaphy, disclosed a benign scar, which was 
superficial, nontender, and not swollen.  There was no 
recurrence of a hernia, and no weakness of the anterior 
abdominal wall.  The diagnosis was bilateral inguinal 
herniorrhaphy in 1962 with residual benign scar; no 
recurrence of hernia; and no residuals except for the benign 
scar.  

At a hearing on appeal in April 2000, the veteran testified 
that his right inguinal herniorraphy residuals were 
manifested by a stinging sensation, and a feeling in his 
groin as if someone was pulling on the leg.  He felt that the 
pain was caused by a keloid which had entrapped the muscle.  
He testified that he did not wear a truss, because a doctor 
had told him it just made the area weaker.  He testified that 
he hadn't worn a truss since the first day he had gotten it; 
however, upon later questioning, he clarified that he had not 
worn a truss since he had gotten a back brace.  He explained 
that a doctor had told him he could not wear them both at the 
same time.  He had not worn a truss for the past five years.  

Initially, the Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, 2097-98.  In this regard, the 
veteran has not specifically identified any relevant evidence 
which is not of record.  He has contended that the March 1998 
examination was inadequate because it did not include a 
review of the claims file.  However, a review of this 
examination report indicates that an accurate history of the 
incurrence of his inguinal hernia and its current 
symptomatology was noted.  Regardless of what history was 
reviewed, any further increase in the rating would require 
objective findings not shown to be clinically present.  The 
Board finds that the medical evidence of record is adequate 
for rating purposes, as there is ample medical evidence to 
make a decision on the level of symptomatology in recent 
years.  The veteran has not asserted that he is in receipt of 
vocational rehabilitation or Social Security Administration 
disability benefits.  The veteran and his representative have 
been notified of the laws and regulations pertinent to the 
current claim in the SOC and multiple SSOC's.  In addition, 
the veteran and his representative have availed themselves of 
the opportunity to present argument regarding this claim in 
multiple written statements and oral hearings, including the 
substantive appeal.  Thus, the veteran has been presented 
with more than adequate opportunities to argue his 
contentions in light of the applicable law and regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Considering 
these facts, appellate review is appropriate at this time.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. §§ 
4.2, 4.41 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2000); Schafrath.  

The veteran's postoperative right inguinal hernia is 
currently rated under diagnostic codes 7804-7338.  Although 
the right hernioplasty residuals were previously evaluated 
under diagnostic code 7338 alone, in an August 1999 rating 
decision, diagnostic code 7804 was added to the veteran's 
rating, reportedly to clarify that the rating was based on 
diagnostic code 7804, and not code 7338, effective in March 
1989.  It was explained that while the veteran did not 
qualify for a compensable rating for a hernia, he showed a 
consistent history of complaints of discomfort at the site of 
the surgery.  Accordingly, it was felt that an evaluation 
under diagnostic code 7804, which provides that a scar that 
is tender and painful on objective demonstration warrants a 
10 percent rating, was more appropriate.  See 38 C.F.R. § 
4.118, Code 7804 (2000).   

However, a veteran may be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions"; such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. § 4.14.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  

The diagnostic code pertaining to inguinal hernias provides a 
noncompensable rating for an inguinal hernia which is small, 
reducible, or without true hernia protrusion, or for a not 
operated but remediable inguinal hernia.  A 10 percent rating 
is appropriate for a recurrent postoperative inguinal hernia 
which is readily reducible and well supported by a truss or 
belt.  A 30 percent rating is warranted for a small, 
postoperative recurrent inguinal hernia, or unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible.  38 C.F.R. § 4.114, Code 7338 (2000).  
Because these criteria do not overlap or duplicate the 
criteria for a scar under Code 7804, a separate rating under 
may be granted, if the criteria are met.  See Esteban.  

The medical evidence shows that in June 1989, a bulging was 
present in the right groin area on coughing, and a recurrence 
of the hernia was diagnosed.  Similarly, the October 1994 
examination disclosed a slight bulge upon standing, and a 
recurrence of hernia was noted.  Although on the March 1998 
examination, the examiner found no recurrence of hernia, and 
no weakness of the abdominal wall, in view of the earlier 
positive findings of a recurrence, and the veteran's 
persistent complaints of pain in that area, a question as to 
which of two evaluations to apply has been presented.  With 
the resolution of reasonable doubt in the veteran's favor, 
the disability picture more nearly approximates the criteria 
required for a 10 percent rating.  38 C.F.R. § 4.7 (2000).  
Accordingly, a 10 percent rating for herniorraphy residuals 
under Code 7338 is warranted.

Concerning whether an evaluation in excess of 10 percent is 
warranted, as pointed out by the Court in its September 1997 
memorandum decision, the examinations disclosing a recurrence 
of the hernia did not indicate whether such was readily 
reducible or well supported by a truss or belt, as required 
for a 30 percent rating.  According to the March 1998 
examination, the veteran did not have a recurrent hernia, so 
the status of the previously shown recurrence could not be 
ascertained.  It is noted, however, that the veteran does not 
indicate that he underwent any surgery to reduce the hernia 
during the interim.  Moreover, although he testified in 
February 1995 that he wore a belt which supported his hernia 
bulge, by the time of his in April 2000 hearing, he testified 
that he has not worn a truss for about five years.  Further, 
the bulge noted in October 1994, described as "slight," was 
only observed on standing, and, in June 1989, it was only 
noted on coughing. Accordingly, the weight of the evidence is 
therefore is against an evaluation in excess of 10 percent.  
Because the evidence is not evenly balanced as to an 
evaluation in excess of 10 percent, the benefit of the doubt 
doctrine is not for application in that regard. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, 2097. 

It is also noted that the medical articles submitted by the 
veteran, regarding operations for hernias, and in the 
incidence of recurrence, do not address the matter for 
consideration, which is the manifestations and severity of 
postoperative residuals, including recurrences.  

There remains for consideration the matter of a separate 
rating for the postoperative scar.  In that regard, the RO 
has determined that the postoperative hernia residuals should 
be rated 10 percent on the basis of a tender, painful, scar.  
That is the maximum schedular rating for such manifestations.  
For a higher rating, a scar must be rated based on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Code 7805 (2000).  Since such an evaluation would necessarily 
duplicate the criteria in Code 7338 and thus constitute 
pyramiding, an increased rating for the scar is not 
warranted.  See 38 C.F.R. § 4.14 (the evaluation of the same 
manifestation under different diagnoses is to be avoided). 

The record reveals that the RO found that referral of the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
was not appropriate.  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996); 61 Fed.Reg. 66749 (1996).


ORDER

A combined 20 percent rating for postoperative residuals of a 
right inguinal hernioplasty, based on a 10 percent rating 
under Code 7338 in addition to a separate 

10 percent rating under Code 7804, is granted, subject to the 
regulations governing payment of monetary awards. 



			
	GEORGE R. SENYK     	             DEREK BROWN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
                                          Appeals



		
      JEFF MARTIN
	Member, Board of Veterans' Appeals


 

